Citation Nr: 0213942	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss disability and if so whether the reopened claim should 
be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from July 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  In an unappealed rating decision dated in June 1998, the 
RO denied reopening of the claim for service connection for 
bilateral hearing loss disability.  

3.  The evidence received subsequent to the June 1998 rating 
decision includes evidence which is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran's bilateral hearing loss disability is of 
service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  

2.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.385. (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An August 1967 Board decision denied service connection for 
bilateral hearing loss disability.  The RO denied reopening 
of that claim in an unappealed rating decision dated in June 
1998.  Notice of the decision was mailed to the veteran in 
June 1998.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991 & Supp. 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). 

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date. 66 
Fed. Reg. 45,620, 45,629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629. 

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen and his reopened 
claim.  Accordingly, no further development is required to 
comply with the VCAA or the implementing regulations.  




Factual Background

An examination for induction in July 1944 revealed the 
veteran's hearing was 15/15 in each ear.  He was treated for 
otitis media of the left ear in September 1944, at which time 
his left eardrum was injected and both eardrums were 
retracted.  On examination for separation from service, a 
history of otitis media was noted.  

In July 1965 Dr. Cogswell reported that the veteran had a 
hearing loss, with hearing acuity of 15/30 in the left ear 
and 15/20 in the right ear.  

On VA ear, nose, and throat examination in October 1965, the 
veteran reported having poor hearing, especially in the left 
ear, since an inservice left ear infection in September 1944.  
It was also reported that he had frequently been exposed to 
practice and combat gun firing on board a ship during 
service.  On examination there were mild retraction and 
slight thinning of both eardrums but no perforations.  
Audiometry testing revealed threshold levels, in decibels, as 
follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right
5 (20)
5 (15)
10 (20)
Not 
tested
15 (20)
Left
5 (20)
10 (20)
30 (40)
Not 
tested
80 (85)

(Prior to June 30, 1966, VA testing was done under A.S.A. 
standards, the figures in parentheses are those obtained, 
after conversion, under the new, I.S.O., standard.)

Speech discrimination was 100 percent in each ear.  The 
pertinent diagnosis was mild bilateral defective hearing 
secondary to acoustic trauma, by history.  

VA audiometry testing in November 1965 revealed threshold 
levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right
0 (15)
5 (15)
10 (20)
Not 
tested
60 (65)
Left
5 (20)
10 (20)
35 (45)
Not 
tested
80 (85)

Speech discrimination was 100 percent in the right ear and 96 
percent in the left ear.  

In July 1966 the veteran reported that his hearing problem 
caused difficulty hearing customers and hearing a telephone 
ring.  

A November 1970 audiometry report from the Hartford Hearing 
League, Inc. reveals threshold levels, in decibels, as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right
0
5
15
Not 
tested
35
Left
5
5
45
85
100

Unaided speech discrimination was 92 percent in the right ear 
and 80 percent in the left ear.  

In May 1998 the veteran stated that VA adjudicators had not 
given consideration to his having sustained acoustic trauma 
during inservice combat.  

The evidence received after the June 1998 rating action, 
which denied reopening, includes duplicates of evidence 
previously on file and the original report of the November 
1970 testing by the Hartford Hearing League, Inc.  Also 
submitted was a copy of an April 1999 newspaper article 
entitled, "Boomers Tuning In With Digital Hearing Aids."  
In essence, the article indicates that for aging baby-boomers 
the most common cause of hearing loss is years of exposure to 
noise and that age-related hearing loss usually occurred when 
people were in their mid-60s.  

In July 2000 Dr. Perkins stated that the veteran had a long 
history of bilateral hearing loss and had used hearing aids.  
He had never had a significant head injury, vertigo or 
exposure to ototoxic drugs.  He was exposed to gunfire for 
two years aboard Navy ships during World War II.  Audiometry 
testing had revealed a symmetrical high frequency 
sensorineural hearing loss consistent with exposure to 
gunfire.  He had speech reception thresholds of 25 decibels 
on the right and 30 on the left and good discrimination 
scores on the right and fair scores on the left.  Magnetic 
resonance imaging was normal.  Bilateral amplification was 
recommended.  There were many factors contributing to his 
hearing loss at age 74, but the underlying and most important 
one was his exposure to gunfire in the World War II.  

At the March 2001 RO hearing the veteran testified, in 
substance, that the onset of his hearing loss was during boot 
camp as a result of otitis media but that it became worse as 
a result of inservice acoustic trauma during combat (page 3 
of the transcript) in the Philippines (page 4) without ear 
protection (page 7).  He had no postservice exposure to 
acoustic trauma (page 8).  

On VA examination in April 2001, an inservice history of 
exposure to acoustic trauma during combat was noted, although 
the veteran did not relate a specific occurrence of acoustic 
trauma which resulted in hearing loss and did not relate 
having had a hearing loss during service.  It was reported 
that the first evidence of hearing loss was the report of the 
October 1965 VA examination.  A copy of Dr. Perkin's letter 
was provided to the examiner.  The examiner indicated that 
further audiometry testing would not shed light as to the 
cause of any current hearing loss.  The examiner stated that 
there was no evidence to link the veteran's hearing loss to 
any specific event or confluence of events during service.  
Even if additional audiometry testing revealed a worsening of 
his hearing acuity, this would be consistent with 
presbycusis, i.e., hearing loss due to aging.  His hearing 
loss should be fairly stable with respect to test results in 
1965 and additional testing would not specifically indicate 
that military service was in any way connected with his 
current hearing loss.  It was possible that his military 
service had caused a high frequency hearing loss which went 
undetected during his service discharge examination, due to 
the fact that whispered testing only tested conversational, 
i.e., mid-frequency, tones.  It was considered unusual that 
the veteran had not initially claimed service connection for 
hearing loss much earlier than some 20 years after military 
service.  



VA audiometry in May 2001 revealed threshold levels, in 
decibels, as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right
30
45
55
65
90
Left
35
50
75
105
105

Speech discrimination was 94 percent in the right ear and 56 
percent in the left ear.  The diagnosis was a mild to 
profound bilateral sensorineural hearing loss, which was 
worse in the left ear.  

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  

When an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease may be 
presumed to have been incurred in or aggravated by service, 
even though there is no such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition score using the 
Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

The July 2000 letter from Dr. Perkins is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, it is new and 
material, and the veteran's claim is reopened.  

In adjudicating the claim de novo, it must be noted that the 
presence of hearing loss during service is not a prerequisite 
to the grant of service connection.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

At the RO hearing the veteran's service representative cited, 
at page 18, Peters v. Brown, 6 Vet. App. 540 (1994) in 
support of the claim.  In that case it was held that where a 
combat veteran's testimony of inservice exposure to acoustic 
trauma was consistent with the circumstances of service and a 
private physician had stated that a current hearing loss was 
consistent with having been noise-induced, VA adjudicators 
could not rely on the absence of any entry in service medical 
records indicating treatment for hearing loss to discount 
testimony of service incurrence.  Peters, at 543.  In that 
decision it was also held that although the private 
physician's statement did not definitively establish that 
inservice noise exposure had caused a current hearing loss, 
careful consideration should have been given to that medical 
opinion and a medical examination should have been conducted.  
Peters, at 543.  

In this case, a medical examination was conducted, in light 
of the favorable July 2000 statement of Dr. Perkins, and does 
not support the claim.  Never the less, in the Board's 
opinion, the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for the veteran's bilateral hearing 
loss disability.  38 U.S.C.A. § 5107(b).


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim for service 
connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss 
disability is granted.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

